       Case 1:20-cv-00749-YK-MA Document 22 Filed 04/09/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KITANO JORDAN,                             :
     Petitioner                            :
                                           :              No. 1:20-cv-749
      v.                                   :
                                           :              (Judge Kane)
WILLIAM P. BARR, et al.,                   :
     Respondents                           :

                                       ORDER

      AND NOW, on this 9th day of April, 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc.
         No. 1) is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
